UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6689


JESSE M. JAMES,

                  Plaintiff - Appellant,

          v.

SHERIFF BARRY FAILE; MRS. DEBORAH HORNE,

                  Defendants - Appellees,

          and

LANCASTER COUNTY DETENTION CENTER, in Lancaster, SC,

                  Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. David C. Norton, District Judge. (1:13-
cv-00211-DCN)


Submitted:   July 21, 2015                   Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Jesse M. James, Appellant Pro Se. David Allan DeMasters, DAVIDSON
& LINDEMANN, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jesse M. James seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation denying relief on

his 42 U.S.C. § 1983 (2012) complaint.

     In a civil case in which the United States or its officer or

agency is not a party, parties have 30 days following the entry of

the district court’s final judgment or order in which to file a

notice of appeal.   Fed. R. App. P. 4(a)(1)(A).   The timely filing

of a notice of appeal is a jurisdictional requirement.   Bowles v.

Russell, 551 U.S. 205, 214 (2007).   However, if a party moves for

an extension of time to appeal within thirty days after expiration

of the original appeal period and demonstrates excusable neglect

or good cause, a district court may extend the time to file a

notice of appeal.     Fed. R. App. P. 4(a)(5)(A); Washington v.

Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).

     James’ notice of appeal was received in the district court

after the expiration of the 30-day appeal period but within the

30-day excusable neglect period.     Further, the notice of appeal

arguably reflects a request for an extension of the 30-day appeal

period.

     Accordingly, we remand the case for the limited purpose of

enabling the district court to determine whether James adequately

requested such an extension and whether he has shown excusable

neglect or good cause warranting an extension of the appeal period.

                                 2
The record, as supplemented, will then be returned to this court

for further consideration.



                                                        REMANDED




                               3